Citation Nr: 1116669	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  07-36 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for venous insufficiency of the left lower extremity with stasis dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1981 to May 1982 and a period of active duty for training (ACDUTRA) from July 10, 1999, to July 24, 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana denied service connection for venous insufficiency of the left lower extremity with stasis dermatitis.


FINDING OF FACT

Venous insufficiency of the left lower extremity with stasis dermatitis was first diagnosed years after the Veteran's active duty and is not causally or etiologically related to such service or his period of ACDUTRA.


CONCLUSION OF LAW

Venous insufficiency of the left lower extremity with stasis dermatitis was not incurred or aggravated in service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter in April 2006 complied with VA's duty to notify the Veteran with regards to the service connection claim on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured an examination in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

A pertinent VA examination with respect to the issue on appeal was obtained in April 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided an explanation for the opinion stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A) (2010). Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27) (2010).

The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., the veteran's period of active duty) does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that period of ACDUTRA or inactive duty training (INACDUTRA).  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

When a claim for service connection is based upon an injury which occurred during a period of ACDUTRA or INACDUTRA, presumptive periods and the presumption of sound of condition do not apply, regardless of whether the individual had a prior period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Here, the Veteran's STRs show that an August 1995 examination revealed clinically abnormal lower extremities; the Veteran had superficial veins engorged bilaterally in legs.  The rest of his examinations show clinically normal lower extremities.  During his period of ACUDTRA in July 1999, he was bitten by an insect, most likely a spider.  Records showing treatment for the bite indicate that the Veteran was sleeping on the ground with his boots off and was apparently bitten by a spider.  The records show that the Veteran did not actually witness the bite happening; it was later assumed that the bite was from a brown recluse.  The pertinent STRs show that the Veteran had venous stasis and cellulitis of the left lower extremity in July 1999 when he was being treated for the bite.  About three to four days after the initial injury, the Veteran developed a small red open sore that was just a little bigger than a quarter on the anterior aspect of the left lower leg with centralized cellulitis.  Examination at that time also indicated chronic changes of venous stasis with darkened thickened skin.  A September 1999 report of investigation shows that the spider bite occurred within the line of duty.  A September 2000 examination shows an abnormal vascular system; the Veteran had edema and varicosities.  An April 2005 pre-deployment examination showed that the Veteran still had open sores, weeping, and draining.  The Veteran was subsequently found unfit for deployment due to stasis ulcer in his left lower extremity.  

According to the Veteran's post-service medical records, he continues to be treated for stasis dermatitis and recurrent ulcerations.  The Veteran was afforded a VA examination in April 2007.  The examiner provided a detailed history of the Veteran's pertinent STRs and post-service treatment.  The Veteran reported continued problems with chronic swelling and edema in both the lower extremities, but especially on the left side.  He also noted chronic stasis dermatitis in both lower extremities, again more so on the left side with intermittent redness and intermittent stasis ulcers.  Following an examination, the Veteran was diagnosed with superficial varicose veins of the lower extremities, left greater than right; chronic venous stasis/insufficiency in the lower extremities bilaterally, specifically in the left lower extremity with chronic stasis dermatitis and recurrent ulcers noted in left lower leg; and localized cellulitis noted in the left calf region that day with fever.  The examiner noted that there was an apparent history of varicose veins in both the lower extremities going back to 1995 with evidence of stasis disease in the left lower extremity noted at the time of the spider bite injury in 1999.  Therefore, it was the examiner's opinion that the Veteran's history of venous insufficiency in the left lower extremity with chronic stasis dermatitis and recurrent stasis ulcers was most likely related to the history of chronic varicose veins in both lower extremities, specifically on the left.  The examiner continued that the chronic venous stasis/insufficiency with stasis dermatitis and recurrent stasis ulcers in the left lower extremity was not as likely as not directly related to active duty military service and specifically the history of spider bite to the left lower extremity in July 1999.  

A treatment record dated in November 2007 shows that the Veteran continued to have venous stasis disease and venous stasis ulcer.  The Veteran reported that it originally started as a brown recluse spider bite; however, that had resolved.  The doctor opined that the underlying venous stasis changes and venous stasis disease were probably due to the venoms causing venous outflow disease from the area; it was a relatively common sequela of brown recluse spider bites.

Based on a review of the evidence, the Board finds that service connection for venous insufficiency of the left lower extremity with stasis dermatitis is not warranted.  The Board acknowledges that the Veteran had in-service spider bite during his period of ACDUTRA and that he currently has venous insufficiency of the left lower extremity with stasis dermatitis.  However, the evidence fails to show a nexus between the Veteran's current disability and his Veteran's in-service spider bite.  

The Board acknowledges the Veteran's competent reports regarding having left leg problems since the spider bite.  The Board finds that this lay evidence is competent and credible as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of her senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

However, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In other words, in the current appeal, the Veteran has simply contended that he has had venous insufficiency of the left lower extremity with stasis dermatitis since the spider bite service.  Such contentions alone do not support a grant of service connection for venous insufficiency of the left lower extremity with stasis dermatitis based on continuity of symptomatology.  In this case, the most probative medical evidence shows that the Veteran's current disorder is not related to his military service.  The April 2007 examiner provided a negative opinion, which included a thorough rationale and that took into accounts the Veteran's reports.

The Board acknowledges the November 2007 treatment record that provides a positive nexus opinion.  However, the Board does not find this probative, because the opinion indicates that the venom from a brown recluse spider caused the Veteran's left leg problems.  As discussed above, the Veteran did not actually see the spider bite when it occurred or even saw the spider; in other words, the evidence does not show what kind of spider actually bit the Veteran.  Therefore, a nexus opinion that indicates that venom from a particular type of spider caused the Veteran's disorder, without the evidence showing that that particular spider did in fact bite him, lacks probative value.  

The Board also acknowledges that, except for the August 1995 examination, the Veteran's service records prior to the spider bite in July 1999 did not show any left leg problems, including venous insufficiency of the left lower extremity with stasis dermatitis.  However, the evidence does not show that the spider bite caused the Veteran's venous insufficiency of the left lower extremity with stasis dermatitis.  Moreover, the evidence does not support a finding that the Veteran's venous insufficiency of the left lower extremity with stasis dermatitis is the result of an injury or disease caused during his active service from 1981-1982 or from any injury or disease incurred during his period of ACDUTRA.  In this regard, the Veteran has not contended that he had incurred any injury or disease during his active duty, nor has he contended that anything other than the spider bite during his ACDUTRA occurred.

The Board further acknowledges that the evidence prior to the Veteran's period of ACDUTRA does not show that he had venous insufficiency of the left lower extremity with stasis dermatitis; the first indication of such disorder is during his ACDUTRA.  However, the evidence does not support a finding that the Veteran's venous insufficiency of the left lower extremity with stasis dermatitis is the result of disease or an injury incurred in the line of duty, notwithstanding the fact that the disorder was first shown during the Veteran's period of ACDUTRA when he was being treated for the bite.  The only disease or injury shown to be incurred during the Veteran's ACDUTRA is the spider bite; as discussed above, the most probative medical opinion indicates that the Veteran's current disorder is not the result of a spider bite.  Rather, the examiner opined that it is most likely related to the history of chronic varicose veins on both lower extremities, specifically on the left.  The Veteran's August 1995 examination revealed superficial veins engorged bilaterally in legs; such examination was not during a period of active duty or ACDUTRA.  There is no indication, nor has the Veteran contended, that his history of chronic varicose veins is the result of disease or injury incurred during his period of active duty.  Thus, service connection for a disorder that is the most likely the result of varicose veins, which have not been shown to be related to the Veteran's service, is not warranted.  

Moreover, the mere fact that the Veteran's venous insufficiency of the left lower extremity with stasis dermatitis was first shown during his period of ACDUTRA does not mean that it was incurred during his ACDUTRA.  Service connection during a period of ACUDTRA requires a disease or an injury incurred in the line of duty.  The competent medical evidence of record does not show that the Veteran's venous insufficiency of the left lower extremity with stasis dermatitis is a disease incurred in the line of duty or is the result of a disease or injury incurred in the line of duty.  Rather, the VA examiner' s opinion indicates that it is the result of varicose veins, which were first shown in 1995.  In this regard, as noted above, the presumption of soundness does not apply to periods of ACDUTRA, regardless of whether the individual had a prior period of active service.  Smith at 44-46; Biggins at 477-780.  Thus, the Veteran cannot be presumed to have been sound when his ACDUTRA began, which supports the examiner's opinion that the Veteran's disorder is the result of a history of varicose veins first shown in 1995.  

Furthermore, the claims folder contains no competent evidence of venous insufficiency of the left lower extremity with stasis dermatitis associated with the Veteran's active duty or period of ACDUTRA.  Without evidence of a chronic disease with an onset in service or competent evidence of an association between a venous insufficiency of the left lower extremity with stasis dermatitis and his active duty, service connection for venous insufficiency of the left lower extremity with stasis dermatitis is not warranted.  

The Board acknowledges the Veteran's belief that he has venous insufficiency of the left lower extremity with stasis dermatitis related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology and diagnosis of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology and diagnosis of a disability have no probative value.
Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for venous insufficiency of the left lower extremity with stasis dermatitis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for venous insufficiency of the left lower extremity with stasis dermatitis is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).


ORDER

Entitlement to service connection for venous insufficiency of the left lower extremity with stasis dermatitis is denied.



____________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


